ACCEPTED
                                                                                            06-14-00100-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      5/26/2015 11:09:59 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                          IN THE COURT OF APPEALS
                          SIXTH APPELLATE DISTRICT
                             TEXARKANA, TEXAS                             FILED IN
                                                                   6th COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
MARK J. MUELLER                             §                      5/26/2015 11:09:59 AM
   Appellant                                §                           DEBBIE AUTREY
                                                                            Clerk
                                            §
v.                                          § CAUSE NO. 06-14-00100-CV
                                            §
JAMES H. DAVIS, INDIVIDUALLY                §
AND D/B/A JD MINERALS AND                   §
JDMI, LLC                                   §
     Appellee

                           NOTICE OF APPEARANCE

TO THE HONORABLE JUDGES OF SAID COURT:

      Appellees, James H. Davis, Individually and d/b/a JD Minerals and JDMI,

LLC requests that all notices given or required to be given in this case, and all papers

served or required to be served in this case be given to and served upon their

attorneys of record, Douglas D. McLallen, Sr. and their co-counsel, Marshall C.

Wood as follows:

                       Douglas D. McLallen, Sr.
              ANDERSON LEHRMAN BARRE & MARAIST, LLP
                             Gaslight Square
                        1001 Third Street, Ste. 1
                      Corpus Christi, Texas 78404
                           Fax (361) 884-1286
                     Email: dmclallen@albmlaw.com
                                   Marshall C. Wood
                                  Norton & Wood, LLP
                                     315 Main Street
                                  Post Office Box 1808
                                 Texarkana, Texas 75504
                                   Fax (903) 823-1325
                          Email: marshall@nortonandwood.com

        This request encompasses all notices, including but not limited to notices of any order,

motions, demands, complaints, petitions, briefs, or requests, applications, and any other documents

brought before this Court in this case, whether formal or informal, written or oral, or transmitted or

conveyed by mail, delivery, telephone, facsimile, e-mail or otherwise, which affect or seek to affect

this case.
                                   Respectfully submitted,

                                     /s/ Douglas D. McLallen, Sr.
                                   Douglas D. McLallen, Sr.
                                   State Bar No. 00788025
                                   ANDERSON, LEHRMAN, BARRE & MARAIST, LLP
                                   Gaslight Square
                                   1001 Third Street, Ste. 1
                                   Corpus Christi, Texas 78404
                                   (361) 884-4981
                                   FAX: (361) 884-1286
                                   EMAIL: dmclallen@albmlaw.com

                                   /s/ Marshall C. Wood
                                   Marshall C. Wood
                                   State Bar No. 00797690
                                   NORTON & WOOD, LLP
                                   315 Main Street
                                   Post Office Box 1808
                                   Texarkana, Texas 75504
                                   (903) 823-1321
                                   Fax (903) 823-1325
                                   Email: marshall@nortonandwood.com

                                   Attorneys-in-Charge for
                                   James H. Davis, Individually and d/b/a JD Minerals and
                                   JDMI, LLC
                        CERTIFICATE OF SERVICE

      I certify that on May 26, 2015, a true and correct copy of the foregoing was
served on the following:


Mr. Bob Whitehurst                             Via Email: whitehurstlawfirm@yahoo.com
Whitehurst & Whitehurst
5380 Old Bullard Road, Suite 600, #363
Tyler, Texas 75703




                                         /s/ Douglas D. McLallen, Sr.
                                         Douglas D. McLallen, Sr.